TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00211-CV




      In Re Alex E. Jones, Infowars, LLC, Free Speech Systems, LLC, Owen Shroyer,
                                      and Kit Daniels




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators have filed an unopposed motion to withdraw their petition for mandamus

as moot, informing the Court that the trial court has withdrawn the jury instructions that were the

subject of the mandamus petition (and opposing parties intend to request a similar withdrawal in

the other proceedings). Accordingly, we grant the motion and dismiss as moot the petition for

writ of mandamus.

                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: April 27, 2022